UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 16, 2014 NHALE, INC. (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 333-182761 38-3870905 (Commission File Number) (IRS Employer Identification No.) 8est, Suite 450, Houston, TX 77070 (Address of principal executive offices and zip code) (281) 671-6877 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure On September 16, 2014 we issued a press release describing the company’s business accomplishments during the current year and our plans for the future. A copy of the press release is attached as Exhibit 99.01. ITEM 9.01 Financial Statements and Exhibits Exhibit No. Description Press release dated September 16, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Nhale, Inc. (Registrant) Date: September 16, 2014 By: /s/ Lance Williams Name: Lance Williams Title: President, Chief Executive Officer 3
